Case 1:19-cv-03377-LAP Document 159-2 Filed 08/10/20 Page 1 of 5




              EXHIBIT B
                         Case 1:19-cv-03377-LAP Document 159-2 Filed 08/10/20 Page 2 of 5


                                               ZEIGER, TIGGES & LITTLE                     LLP

                                                           ATTORNEYS AT LAW
T ELEPHON E ; ( 614) 365 · 990 0
FACSIM I L E ; ( 6 14 ) 365 -7 900                       3500 HUNTINGTON CEN T ER                          WR ITER' S D IRE C T N U MBE R :

                                                                                                                            (6 14) 365-41 13
                                                           41 SOUTH HI G H STREET

                                                           C O LUMB US, O H I O 4 32 1 5


                                                                June 19, 2020



          Via Email

          Howard M . Cooper, Esq.
          Todd & Weld LLP
          One Federal Street
          Boston, MA 02110
          hcooper@toddweld.com

                                     Re:    David Boies v. Alan Dershowitz
                                            Supreme Court of New York, County of New York
                                            Case No. 160874/2019 (the "State Action");

                                            Virginia L. Giuffre v. Alan Dershowitz
                                            U.S. District Court, Southern District of New York
                                            Case No. 19-cv-3377 (Preska, J.) (the "Federal A~tion") (collectively, the
                                            Federal Action and the State Action are referred to as the "Lawsuits")

                                            Objections to Record Subpoenas Propounded upon Attorney John W.
                                            Zeiger and Leslie H. Wexner

          Dear Howard:

                 Pursuant to Rule 45 of the Federal Rules of Civil Procedure, we object to the subpoenas
          issued on June 8, 2020, to Attorney John W. Zeiger and Leslie H. Wexner (the " Subpoenas")
          seeking records on the following grounds:

                       1.            The Subpoenas seek confidential records and information relating to Attorney
                                     Zeiger' s representation of Mr. Wexner. 1 Under Rule 1.6(a) of the Ohio Rules of
                                     Professional Conduct " [a] lawyer shall not reveal information relating to the
                                     representation of a client, including information protected by the attorney-client
                                     privilege under applicable law .... " (Emphasis added.) "Confidential information"
                                     under this Rule "is broader than simply that information covered by the attorney-
                                     client privilege and covers all 'information relating to the representation. "'
                                     Lamson & Sessions Co. v. Mundinger, 2009 U.S. Dist. LEXIS 3 7197, at *13
                                     (N.D. Ohio May 1, 2009) (emphasis added). The "presumptive prohibition on the


                   The Subpoenas do not appear to request the production of any privileged materials. However, all rights and
          objections are reserved as to all privileged materials.
                                                                                                           EXHIBIT
                                                                                                                  B
       Case 1:19-cv-03377-LAP Document 159-2 Filed 08/10/20 Page 3 of 5


                                                     ZEIGER, TIGGES & LITTLE                   LLP
Howard M. Cooper, Esq.
June 19, 2020
Page2


             disclosure of confidential information" under Rule l .6(a) extends to information
             the attorney receives from sources outside of the attorney-client relationship such
             as communications with opposing counsel. See City of Pittsburgh v. Silver, 50
             A.3d 296, 301 (Pa. Commw. 2012) (settlement negotiations are protected by Rule
             1.6). It includes "all information relating to the representation, whatever its
             source." Ohio Prof. Cond. Rule 1.6, cmt. 3 (emphasis added).

      2.     The Subpoenas seek records and information exchanged with the expectation
             and/or an express or implied agreement of confidentiality. We have reviewed
             some of the correspondence publicly filed and submitted to District Judge Preska
             in the Federal Action. Attorney Boies asserts his commnnications with Attorney
             Zeiger were confidential. [Federal Action, Doc. 128, pg. 2.]

      3.     Under those limited circumstances where deviation from the "presumptive
             prohibition" precluding disclosure is permitted under Professional Conduct Rule
             1.6, the attorney and the court are duty-bound to protect confidential information
             from entering the public domain: "If the disclosure will be made in connection
             with a judicial proceeding, the disclosure should be made in a manner that limits
             access to the information to the tribunal or other persons having a need to know it
             and appropriate protective orders or other arrangements should be sought by the
             lawyer to the fu,llest extent practicable." Ohio Prof. Cond. Rule 1.6, cmt. 16
             (emphasis added). Accord: Spratley v. State Farm Mut. Auto. Ins. Co., 78 P.3d
             603, ii 22 (Utah 2003) (discussing Utah's version of Rule 1.6 and noting: "[t]he
             trial court has numerous tools it must employ to prevent unwarranted disclosure of
             the confidential information, including the use of sealing and protective orders,
             limited admissibility of evidence, orders restricting the use of testimony in
             successive proceedings, and, where appropriate, in camera proceedings.")
             (quotation omitted).

             We have previously provided a proposed Protective Order that would allow non-
             parties responding to discovery to invoke its protection for offered testimony and
             documents produced. Mr. Dershowitz has rejected this proposed Protective
             Order, and we understand that he otherwise intends to oppose any confidential
             treatment of the documents produced in response to the subpoena duces tecum or
             any testimony solicited in oral depositions except to the extent such information
             relates to health or financial information. As such, sep2rate and apart from the
             instant objections, we intend to move the court for the entry of a standard and
             customary protective order consistent with those routinely entered in cases
             pending in the Southern District of New York in comparable type proceedings.

      4.     The Subpoenas unnecessarily and unreasonably expose the deponents to
             duplicative discovery. As referenced above, Mr. Dershowitz is a party in two
        Case 1:19-cv-03377-LAP Document 159-2 Filed 08/10/20 Page 4 of 5


                                                       ZEIGER, TIGGES & LITTLE                    LLP
Howard M. Cooper, Esq.
June 19, 2020
Page 3


              related cases: the State and Federal Actions. We have preliminarily reviewed the
              Lawsuits and note they overlap in substantial respects, thus exposing non-parties
              to duplicative discovery in multi-forums. A review of the respective dockets in
              the Lawsuits reveals no order or stipulation consolidating discovery. We
              understand that the subpoenas, from the perspective of Mr. Dershowitz, are
              intended to be for both Lawsuits. However, absent a stipulation from the litigants
              in the Lawsuits that the requested discovery will, in fact, be consolidated at least
              as to the deponents, we object that this discovery unreasonably imposes a burden
              on non-parties.

        We further note that, provided that our confidentiality concerns are appropriately
addressed either voluntarily by the parties to the Lawsuits or otherwise resolved by the Court, we
will make Attorney Zeiger available for oral testimony. Having reviewed the respective
pleadings from the Lawsuits, it appears that Attorney Zeiger may possibly have discoverable
information that is relevant to either a claim or defense in the Lawsuits and such deposition is
proportional to the needs of the Lawsuits.

         In contrast, we believe Mr. Wexner has no non-privileged information relevant to a
claim or defense on Mr. Dershowitz's allegations of an extortion scheme. As for the remaining
allegations in the Lawsuit, we believe Mr. Wexner's deposition would impose an unreasonable
burden on him as his testimony would not be relevant and/or proportional to the needs of the
Lawsuits and, in fact, is at best merely inadmissible extrinsic, collateral evidence. Having
reviewed the transcript of the Rule 26 conference before District Judge Preska, it appears Her
Honor shares our view. We thus intend to seek an order precluding his testimony. We
previously offered as a compromise to have Mr. Wexner answer written deposition questions, as
permitted under Civil Rule 31, but understand this proposal is unacceptable to Mr. Dershowitz,
and he will oppose our motion to preclude Mr. Wexner's deposition.

         As a final note, Mr. Wexner will be 83 years old and Attorney Zeiger will be 73 years
old at the rescheduled deposition dates, they are thus in a heightened-risk category, and their
continued health remains paramount. Each of the deponents has follovved quarantine practices
for the last several months given the current pandemic. Attorney Zeiger and Mr. Wexner, if
ordered by the Court, will only be made available for deposition consistent with the then-federal ,
state, and local health restrictions and best heath practices.

       We believe we have conferred in good faith with your offices in an effort to resolve these
disputes without court action, and thus intend to certify for purposes of Rule 26 and any
applicable local rule that all extrajudicial efforts to resolve these issues have been exhausted. If
you disagree and believe additional discussions would be beneficial, please advise and we will
schedule a call.
           Case 1:19-cv-03377-LAP Document 159-2 Filed 08/10/20 Page 5 of 5


                                                    ZEIGER, TI GG ES & LITTLE   L LP
Howard M. Cooper, Esq.
June 19, 2020
Page4


          Thank you for your attention to this ma




MH L:tlt: 1053-001:860834
